Exhibit 10.4 GSG Contract# 1134287-00 GRAPHIC SOLUTIONS GROUP, INC. 304 N Walton St – 75226 – (214) 746-3271 TOLL FREE (800) 366-1776/FAX NO. (214) 741-6527 SALES CONTRACT Customer no. 916438 Bill to: Beacon Funding Corporation Ship to: HALL Tee’s DATE: 01/31/08 26 Lord Road Suite 230 7405 Armstrong Ln PHONE NO. (972) 412-5769 Marlborough, MA 01752 Rowlett, Texas 75089 TERMS: See terms Outside Sales Rep: Joseph R Garcia Inside Sales Rep: Danny Standard This is a contract wherein Graphic Solutions agrees to sell to Customer and Customer agrees to purchase from Graphic Solutions the equipment described below for the price and on the terms, conditions, and provisions set forth in this Sales Contract, such equipment being hereafter referred to as the “Equipment”. LINE# PRODUCT QTY UNIT PRICE DISCOUNT% NET AMOUNT SUB-TOTAL: 20495.00 ORDER DISC: 0.00 TRADE IN: 0.00 SUB TOTAL: 20495.00 TAX 0.00 DOWNPMNT: 0.00 FREIGHT: 0.00 TRADE IN: 0.00 TOTAL SALES PRICE: 20495.00 TERMS OF PAYMENT: - Lease Co Financed by Lease Graphic Solutions Group, Inc.’s preferred leasing partner is Geneva Capital L.L.C.
